DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 7, 11-14, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “the first body portion [of the first attachment portion] having a closed portion and an open end for receiving the first spinal rod and only the first spinal rod.”  Such a recitation constitutes new matter.  As shown in Figs. 32 and 35, for example, the open end (see top facing opening 1024) of first attachment portion 1012 is internally threaded such that the open end is also capable of receiving a set screw.  Therefore, the open end cannot “[receive] the first spinal rod and only the first spinal rod” as recited in claim 1 and therefore claims 1, 3, 4, 7, and 11 contain new matter.
Claim 12 has been amended to recite “the first body portion [of the first attachment portion] having a curved closed portion and an open end for receiving the first spinal rod and only the first spinal rod, the closed portion preventing any bone fastener to be attached to the first body portion.”  Such a recitation constitutes new matter.  As shown in Figs. 32 and 35, for example, the open end (see top facing opening 1024) of first attachment portion 1012 is internally threaded such that the open end is also capable of receiving a set screw.  Therefore, the open end cannot “[receive] the first spinal rod and only the first spinal rod” as recited in claim 12 and therefore claims 12-14 contain new matter.  Furthermore, the closed portion does not “[prevent] any bone fastener to be attached to the first body portion” as such a bone fastener can be attached indirectly via the first spinal rod or can be part of the spinal rod (see, for example, staple rod 150 shown in Figs. 27-28 of US 2006/0064090 A1).  Note that MPEP 2173.05(i) states that “Any negative limitation or exclusionary proviso must have basis in the original disclosure.  If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims… The mere absence of a positive recitation is not basis for an exclusion.”  Applicant’s disclosure does not provide any “alternative elements” regarding the structure of the closed portion, wherein such “alternative elements” include accommodations for a bone fastener such as a pedicle screw, such that the negative limitation recited in the claim has proper support in the disclosure as required by MPEP 2173.05(i).
Claim 19 has been amended to recite “the first body portion [of the first attachment portion] having a curved closed portion and an open end for receiving the first spinal rod and only the first spinal rod, the closed portion preventing any bone fastener to be attached to the first body portion.”  Such a recitation constitutes new matter.  As shown in Figs. 32 and 35, for example, the open end (see top facing opening 1024) of first attachment portion 1012 is internally threaded such that the open end is also capable of receiving a set screw.  Therefore, the open end cannot “[receive] the first spinal rod and only the first spinal rod” as recited in claim 19 and therefore claims 19 and 20 contain new matter.  Furthermore, the closed portion does not “[prevent] any bone fastener to be attached to the first body portion” as such a bone fastener can be attached indirectly via the first spinal rod or can be part of the spinal rod (see, for example, staple rod 150 shown in Figs. 27-28 of US 2006/0064090 A1).  Note that MPEP 2173.05(i) states that “Any negative limitation or exclusionary proviso must have basis in the original disclosure.  If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims… The mere absence of a positive recitation is not basis for an exclusion.”  Applicant’s disclosure does not provide any “alternative elements” regarding the structure of the closed portion, wherein such “alternative elements” include accommodations for a bone fastener such as a pedicle screw, such that the negative limitation recited in the claim has proper support in the disclosure as required by MPEP 2173.05(i).
	For the reasons stated above, all pending claims 1, 3, 4, 7, 11-14, 19, and 20 contain new matter.

Claim Rejections - 35 USC § 102 and 35 USC § 103
	Note that the claims have not been rejected under either 35 U.S.C. 102 or 35 U.S.C. 103 because a single reference, or combination of references, could not be found that teach or suggest claims 1, 12, or 19 including the limitations added in the amendment filed on July 5, 2022.  Further note that merely deleting these additions would result in the claims being rejected as in the Final Rejection mailed on April 5, 2022.

Response to Arguments
Applicant’s arguments with respect to the rod holder of Palagi have been fully considered and are persuasive.  Therefore, the previous 35 U.S.C. 103 rejection of claims 1, 3, 4, 7, 11-14, 19, and 20 has been withdrawn. 
Applicant's arguments with respect to the amendments to the claims having support have been fully considered but they are not persuasive (see the 35 U.S.C. 112 rejections above for explanation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773